DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 22 February 2021.
Claims 1, 5, 6, 7, 11, 15, 16, and 17 have been amended.
The 112 (2) rejection for claims 1 and 11 has been overcome by amendments.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 22 February 2021 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 10 of their response, “Applicant respectfully submits that the claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment. For example, amended independent claim 1 recites many significant additional elements above and beyond what the Office Action identifies as the abstract idea.”  The Applicant continues on page 10 to list out the elements they view as providing this practical application, “generating, at a master system of the system, a first list of fulfillment nodes of fulfillment nodes in a fulfillment network, such that each fulfillment node  wherein the system is a central processor system in data communication with each fulfillment node in the list of fulfillment nodes, and wherein the master system is a single-threaded process running on the system; sending a respective fulfillment node identifier associated with each respective fulfillment node in the first list of fulfillment nodes from the master system to a separate instance of a multi-threaded worker system of the system; generating, at each separate instance of the multi-threaded worker system, a list of zip codes that the respective fulfillment node can deliver to via ground shipping within the first shipping time period, based at least in part on preliminary eligibility information and an evaluation of current factors, wherein the multithreaded worker system is a multi-threaded process running on the system, and wherein the separate instances of the multi-threaded worker system are separate threads of the multi-threaded process; . . . [and] transforming, with an aggregator system of the system, the lists of zip codes stored in the database to generate a mapping from each zip code in the lists of zip codes to a list of fulfillment nodes of the fulfillment nodes that can currently deliver to the each zip code via ground shipping within the first shipping speed, wherein the aggregator system is a single-threaded process running on the system, and wherein the aggregator system is configured to receive the list of zip codes generated by the separate instances of the multi-threaded worker system ....”  (Underlined emphasis added by the Applicant).  The Applicant continues on pages 10 and 11 of their response, “The specific, concrete approach in these additional elements provides a In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” (Emphasis added).  As shown here, the Applicant’s specification must show, either explicitly or implicitly, that the claimed invention is directed towards an improvement in a technology or technical field.  Additionally, it must be determined that the claims includes the components or steps that provide the improvement, as described in the specification.  Unlike this requirement, the Applicant’s argument does not reference any disclosure within their specification that would convey to one of ordinary skill that their invention recited an improvement in another technology or technical field, nor has the Applicant provided any evidence of an improvement.  Thus, the Applicant’s argument is a bare assertion of an improvement, without even identifying what said improvement is or the technology or technical field that is improved.  Third, with respect to the Applicant’s argument that these elements recite the use of the abstract ideas in a meaningful way beyond generally linking to a particular technological environment, the Examiner notes that the Applicant 
The Applicant continues on page 11 of their response, “Applicant respectfully submits that the specific ordered combination of limitations recited in amended 
“In a number of embodiments, the techniques described herein can advantageously provide a consistent user experience by determining shipping speed dynamically for each item using a centralized geo system (e.g., 310 (FIG. 3)) across different applications that query this 
In many embodiments, the techniques described herein can be used continuously at a scale that cannot be handled using manual techniques. For example, the number of monthly visits to the website can exceed one hundred million, the number of registered users to the website can exceed ten million, and/or the number of items sold on the website can exceed ten million.
In a number of embodiments, the techniques described herein can solve a technical problem that arises only within the realm of computer networks, as determining whether to offer two-day shipping on a website that makes available items does not exist outside the realm of computer networks. Moreover, the techniques described herein can solve a technical problem 
The Applicant also continues to refer to their specification, though erroneously referring to quoted paragraphs as 102-104, but in actuality paragraphs 100 and 101:
In many embodiments, the techniques described herein can provide several technological improvements. In some embodiments, the techniques described herein can provide for automatic determination of fulfillment nodes eligible for a specified shipping speed. In a number of embodiments, the techniques described herein can provide for automatic determination of a shipping speed to display for an item. In many embodiments, the techniques described herein can beneficially make determinations based on real-time information that describes current conditions. In a number of embodiments, the techniques described herein can advantageously enable efficient utilization of a fulfillment network (e.g., 360 (FIG. 3)) by dynamically curating assortment and/or shipping speed based on the location of the user (e.g., 350-351 (FIG. 3)), which can beneficially result in a reduction in shipping costs.
In many embodiments, the techniques described herein can beneficially control the shipping speed offered to the user (e.g., 350-351 (FIG. 3)) based 
With respect to these paragraphs from the specification, the Examiner notes that the Applicant has failed to show how these recited portions of the specification reflect the claimed invention itself.  For example, the statement, “The techniques provided herein can beneficially reduce shipping costs while continuing to offer a very large number of items to most users with free two-day shipping. For example, over two million items can be offered with two-day shipping, although not necessarily for 100% of the users.”  With regards to this statement, reducing shipping costs, while continuing to offer a large number of items to most users with free two-day shipping, is not recited within the claim, and reducing shipping costs is merely an economic problem.  Additionally, though the example statement refers to the possibility of over two million items, this is beyond the scope of the claims.  With respect to the Applicant’s statement that embodiments solve a technical problem that arises only within the realm of computer networks, as determining whether to offer two-day shipping on a website that makes available items does In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” (Emphasis added).  In this case, the Applicant has made a bare assertion of improvement, but has not provided any explanation or details that would convey implicitly or explicitly 

Applicant’s arguments with respect to claims 1 and 11 with regards to the various components of the system being performed on different threads of a multi-threaded worker system have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a list of fulfillment nodes in a fulfillment network; sending each fulfillment node in the first list of fulfillment nodes from the master system to a separate instance of a multi-threaded worker system as an input fulfillment node; generating a list of zip codes that the input fulfillment node can deliver to via ground shipping within the first shipping time period based at least in part on preliminary eligibility information and an evaluation of current factors; storing the lists of zip codes generated by the separate instances of the multithreaded worker 
The limitations of generating a list of fulfillment nodes in a fulfillment network; sending each fulfillment node in the first list of fulfillment nodes from the master system to a separate instance of a multi-threaded worker system as an input fulfillment node; generating a list of zip codes that the input fulfillment node can deliver to via ground shipping within the first shipping time period based at least in part on preliminary eligibility information and an evaluation of current factors; storing the lists of zip codes generated by the separate instances of the multithreaded worker system in a database; transforming the lists of zip codes stored in the database to generate a mapping from each zip code in the lists of zip codes to a list of fulfillment nodes that can deliver via ground shipping to the each zip code within the first shipping speed; storing the mapping in the database; receiving a request comprising an input zip code and an input shipping time period; and generating a response comprising a second list of fulfillment nodes based on the mapping stored in the database; as drafted, under the broadest reasonable 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional elements that transformation a particular article from one state or thing into another, noting that information is not a particular article.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (one or more processors, one or more computer-readable media, master system, worker system, database, aggregator system), as tools to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, receiving and transmitting information (list of fulfillment nodes, a request and a response to the request) is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 
The dependent claims 2-10 and 12-20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.  In particular, the claims further recite eligibility information used to generate a list of zip codes that a list of fulfillment nodes can deliver to, which is deemed merely a narrowing of the field of use, and does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claims 2 and 12).  In addition, the claims further recite how the eligibility information is generated, that is consolidating a list of nodes to zip codes, which is deemed further reciting mental activity of evaluating and judgement, and thus recites an abstract idea in the grouping of “mental processes” (claims 3 and 13).  In addition, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 9959562 B1) (hereinafter Ackerman), in view of Mueller et al. (US 2017/0124511 A1) (hereinafter Mueller), in view of Deshpande et al. (US .

With respect to claims 1 and 11, Ackerman teaches:
One or more processors; and One or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors (See at least column 7 lines 9-25 which describe the system architecture that makes up the fulfillment management system, including processors, databases, and computer interfaces).
Generating, at a master system of the system, a first list of fulfillment nodes of fulfillment nodes in a fulfillment network, such that each fulfillment node in the first list of fulfillment nodes is enabled to deliver within a first shipping time period, wherein the system is a central processor system in data communication with reach fulfillment node in the list of fulfillment nodes, and wherein the master system is a process running on the system (See at least paragraphs column 2 lines 37-65, column 4 line 4 through column 5 line 36, column 10 lines 48-60, and column 14 lines 1-36 which describe generating lists of fulfillment centers and the markets that they can deliver to within some time period).
Sending a respective fulfillment node identifier associated with each respective fulfillment node in the first list of fulfillment nodes from the master system to a separate instance of a multi-threaded worker system of the system; Generating, at each separate instance of the multi-threaded worker system, a list of zip codes that the respective fulfillment node can deliver to within the first shipping time 
Receiving a request comprising an input zip code and an input shipping time period; Generating a response to the request, the response comprising a second list of fulfillment nodes based on the mapping stored in the database, such that each fulfillment node in the second list of fulfillment nodes can deliver to the input zip code within the input shipping time period (See at column 12 line 6 through column 3 line 20, column 4 line 4 through column 5 line 24, column 5 lines 25-36, column 12 lines 27-38, column 14 lines 37-50, and column 16 line 48 through column 17 line 16 which describe receiving a request from a customer for an order, wherein the request includes a delivery destination address, which includes a zip code, and generating a list of fulfillment centers that can deliver to the destination using stored fulfillment center information mappings).

Ackerman discloses all of the limitations of claims 1 and 11 as stated above.  Ackerman does not explicitly disclose the following, however Mueller teaches:
Transforming, with an aggregator system of the system, the lists of zip codes stored in the database to generate a mapping from each zip code in the lists of zip codes to a list of fulfillment nodes of the fulfillment nodes that can deliver to the each zip code within the first shipping speed, wherein the aggregator system is a process running on the system, and wherein the aggregator system is configured to receive the list of zip codes generated by the instances of a system; Storing the mapping in the database (See at least paragraphs 47, 54, 99, 170, 172, and 175 which describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a shipping time is generated, and wherein in response to a shipping request with a zip code, a list of fulfillment zones is generated of Ackerman, with the system and method of describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time of Mueller.  By creating a mapping between a series of zip code and each fulfillment zone that can serve those zip codes, a fulfillment network will predictably be able to determine the most optimal fulfillment center to source items for deliveries from, which would predictably result in more efficient deliveries. 

The combination of Ackerman and Mueller discloses all of the limitations of claims 1 and 11 as stated above.  Ackerman does not explicitly disclose the following, however Deshpande teaches:
Generating a list of zip codes that the input fulfillment node can deliver to via ground shipping within the first shipping time period; transforming the lists of zip codes stored in the database to generate a mapping from each zip code in the lists of zip codes to a list of fulfillment nodes of the fulfillment nodes that can deliver via ground shipping to the each zip code within the first shipping speed; receiving a request comprising an input zip code and an input shipping time period; generating a response to the request, the response comprising a list of fulfillment nodes based on the mapping stored in the database, such that each fulfillment node in the list of fulfillment nodes can deliver to the input zip code via ground shipping within the input shipping time period (See at least paragraphs 3, 15-17, 19-22, 32, 33, and 36 which describe creating matrices of fulfillment centers that deliver to zip codes via ground shipping within a time period, and wherein in response to a request, presenting a user with a list of fulfillment zones that can be used to make the delivery using ground shipping).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a shipping time is generated, and wherein in response to a shipping request with a zip code, a list of fulfillment zones is generated of Ackerman, with the system and method of describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time of Mueller, with the system and method of creating matrices of fulfillment centers that deliver to zip codes via ground shipping within a time period, and wherein in response to a request, presenting a user with a list of 

The combination of Ackerman, Mueller, and Deshpande discloses all of the limitations of claims 1 and 11 as stated above.  Ackerman, Mueller, and Deshpande do not explicitly disclose the following, however Evens teaches:
Wherein a system is a central processor system in data communication with each fulfillment node in a list of fulfillment nodes, and wherein the master system is a single-threaded process running on the system; Wherein a multi-threaded worker system is a multi-threaded process running on the system, and wherein the separate instances of the multi-threaded worker system are separate threads of the multi-threaded process; wherein an aggregator system is a single-threaded process running on the system (See at least paragraphs 25-33 and 92 which describe a central distribution system that manages the distribution and shipping of items from different locations, wherein the distribution system runs as a multi-threaded processing system, and wherein each process uses its own thread/core and is ran in parallel).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a shipping time is generated, and wherein in response to a shipping request with a zip code, a list of fulfillment zones is generated of Ackerman, with the system and method of describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time of Mueller, with the system and method of creating matrices of fulfillment centers that deliver to zip codes via ground shipping within a time period, and wherein in response to a request, presenting a user with a list of fulfillment zones that can be used to make the delivery using ground shipping of Deshpande, with the system and method of a central distribution system that manages the distribution and shipping of items from different locations, wherein the distribution system runs as a multi-threaded processing system, and wherein each process uses its own thread/core and is ran in parallel of Evens.  The use of multithreading in a computer processor is a known technological technique, and by operating different processes on different threads/cores, a management system will predictably be able to process information in a more efficient manner.

With respect to claims 2 and 12, the combination of Ackerman, Mueller, Deshpande, and Evens discloses all of the limitations of claims 1 and 11 as stated above.  In addition, Mueller teaches:
The preliminary eligibility information comprises a preliminary mapping from (a) each combination of (i) each individual fulfillment node of the fulfillment nodes, (ii) each individual carrier method of carrier methods, and (iii) each individual transit time of a set of transit times to (b) a preliminary list of zip codes that can be delivered to via ground shipping from the individual fulfillment node using the individual carrier method within the individual transit time (See at least paragraphs 47, 54, 99, 170, 172, and 175 which describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time, wherein the mapping is uses on each individual center, carrier method and speed, and a known list of zip codes).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a shipping time is generated, and wherein in response to a shipping request with a zip code, a list of fulfillment zones is generated of Ackerman, with the system and method of describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time of Mueller, with the system and method of creating matrices of fulfillment centers that deliver to zip codes via ground shipping within a time period, and wherein in response to a request, presenting a user with a list of fulfillment zones that can be used to make the delivery using ground shipping of Deshpande, with the system and method of a central distribution system that manages the distribution and shipping of items from different locations, wherein the distribution system runs as a multi-threaded processing system, and wherein each process uses its own thread/core and is ran in parallel of Evens.  By creating a mapping between a series of zip code and each fulfillment zone that can serve those zip codes, a fulfillment network will predictably be able to 

With respect to claims 3 and 13, Ackerman/Mueller/Deshpande/Evens discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Deshpande teaches:
The preliminary eligibility information is generated at least in part by using a transportation map to consolidate a list of fulfillment nodes that are available to deliver by ground shipping within the first shipping time to each of one or more zip codes  (See at least paragraphs 3, 15-17, 19-22, 32, 33, and 36 which describe creating matrices of fulfillment centers that deliver to zip codes via ground shipping within a time period, and wherein in response to a request, presenting a user with a list of fulfillment zones that can be used to make the delivery using ground shipping).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a shipping time is generated, and wherein in response to a shipping request with a zip code, a list of fulfillment zones is generated of Ackerman, with the system and method of describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time of Mueller, with the system and method of creating matrices of fulfillment centers that deliver to zip codes via ground shipping within a time period, and wherein in response to a request, presenting a user with a list of 

With respect to claims 4 and 14, Ackerman/Mueller/Deshpande/Evens discloses all of the limitations of claims 1 and 11 as stated above.  In addition, Deshpande teaches:
The preliminary eligibility information is generated at least twice per day (See at least paragraphs 17, 24, 30, 37 and 43 which describe generating the preliminary eligibility information in real-time and repeatedly).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a shipping time is generated, and wherein in response to a shipping request with a zip code, a list of fulfillment zones is generated of Ackerman, with the system and method of describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time of Mueller, with the system and method of creating matrices of fulfillment centers that deliver to zip codes via ground shipping within a time period, and wherein in response to a request, presenting a user with a list of fulfillment zones that can be used to make the delivery using ground shipping, wherein  preliminary eligibility information used to form matrices is generated in real-time and repeatedly of Deshpande, with the system and method of a central distribution system that manages the distribution and shipping of items from different locations, wherein the distribution system runs as a multi-threaded processing system, and wherein each process uses its own thread/core and is ran in parallel of Evens.  By continuously generating preliminary eligibility information for fulfillment centers, a fulfillment network will predictably be able to account for current 

With respect to claims 5 and 15, Ackerman/Mueller/Deshpande/Evens discloses all of the limitations of claims limitations of claims 1 and 11 as stated above.  In addition, Mueller teaches:
The current factors comprise: (a) pickup calendars for carrier methods at the respective fulfillment node, (b) delivery calendars for the carrier methods, and (c) capacities of the carrier methods to handle additional orders (See at least paragraphs 47, 49, 54, 99, 135, 170, and 179 which describe the current factors of fulfillment centers as being considered when determining fulfillment centers to use and ranking them based on the factors, wherein the factors include inventory levels, worker schedules, and center business hours).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a shipping time is generated, and wherein in response to a shipping request with a zip code, a list of fulfillment zones is generated of Ackerman, with the system and method of describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time, and wherein the current factors of fulfillment centers is considered when determining fulfillment centers to use and ranking them based on the factors, wherein the factors include inventory levels, worker schedules, and center business hours of Mueller, with the system and method of creating matrices of fulfillment 

With respect to claims 6 and 16, Ackerman/Mueller/Deshpande/Evens discloses all of the limitations of claims limitations of claims 1, 5, 11, and 15 as stated above.  In addition, Mueller teaches:
The current factors further comprise a capacity of the respective fulfillment node to handle additional orders (See at least paragraphs 47, 49, 54, 99, 135, 170, and 179 which describe the current factors of fulfillment centers as being considered when determining fulfillment centers to use and ranking them based on the factors, wherein the factors include inventory levels, worker schedules, and center business hours).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a shipping time is generated, and wherein in response to a shipping request with a zip code, a list of fulfillment zones is generated of Ackerman, with the system and method of describe creating a mapping from each zip code to a list of fulfillment centers that can 

With respect to claims 7 and 17, Ackerman/Mueller/Deshpande/Evens discloses all of the limitations of claims limitations of claims 1, 5, 6, 11, 15, and 16 as stated above.  In addition, Mueller teaches:
The current factors further comprise a processing time for the respective fulfillment node (See at least paragraphs 47, 49, 54, 99, 135, 170, and 179 which describe the current factors of fulfillment centers as being considered when determining fulfillment centers to use and ranking them based on the factors, wherein the factors include inventory levels, worker schedules, and center business hours).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a 

With respect to claims 8 and 18, Ackerman/Mueller/Deshpande/Evens discloses all of the limitations of claims limitations of claims 1 and 11 as stated above.  In addition, Ackerman teaches:
The first shipping time period is two days (See at least column 5 lines 25-36 which describe shipping times used when restricting fulfillment center selection includes same-day delivery, 3-day delivery, 5-day delivery, and 4 hour delivery.  The Examiner notes that though Ackerman does not explicitly disclose 2-day delivery, the reference does provide a range of delivery times which overlaps with 2-days, 

With respect to claims 9 and 19, Ackerman/Mueller/Deshpande/Evens discloses all of the limitations of claims limitations of claims 1 and 11 as stated above.  In addition, Deshpande teaches:
The lists of zip codes are generated by the separate instances of the multi-threaded worker system at least every 15 minutes (See at least paragraphs 17, 24, 30, 37 and 43 which describe generating the zip code information in real-time and repeatedly).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a shipping time is generated, and wherein in response to a shipping request with a zip code, a list of fulfillment zones is generated of Ackerman, with the system and method of describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time of Mueller, with the system and method of creating matrices of fulfillment centers that deliver to zip codes via ground shipping within a time period, and wherein in response to a request, presenting a user with a list of fulfillment zones that can be used to make the delivery using ground shipping, wherein  zip code information used to form matrices is generated in real-time and repeatedly of Deshpande, with the system and method of a central distribution system that manages the distribution and shipping of items from different locations, wherein the distribution system runs as a multi-threaded processing system, and wherein each process uses its own thread/core and is ran in parallel of Evens.  By continuously generating preliminary eligibility information for fulfillment 

With respect to claims 10 and 20, Ackerman/Mueller/Deshpande/Evens discloses all of the limitations of claims limitations of claims 1 and 11 as stated above.  In addition, Deshpande teaches:
The lists of zip codes stored in the database are transformed by the aggregator system to generate the mapping at least every 15 minutes (See at least paragraphs 17, 24, 30, 37 and 43 which describe generating the zip code information in real-time and repeatedly).
It would have been obvious to one of ordinary skill of the art at the time of filing the invention to combine the system and method of managing a fulfillment network of fulfillment nodes, wherein lists of zip codes that fulfillment centers can deliver to in a shipping time is generated, and wherein in response to a shipping request with a zip code, a list of fulfillment zones is generated of Ackerman, with the system and method of describe creating a mapping from each zip code to a list of fulfillment centers that can deliver to those zip codes in a delivery time of Mueller, with the system and method of creating matrices of fulfillment centers that deliver to zip codes via ground shipping within a time period, and wherein in response to a request, presenting a user with a list of fulfillment zones that can be used to make the delivery using ground shipping, wherein  zip code information used to form matrices is generated in real-time and repeatedly of Deshpande, with the system and method of a central distribution system that manages the distribution and shipping of items from different locations, wherein the distribution system runs as a multi-threaded processing system, and wherein each process uses its own thread/core and is ran in parallel of Evens.  By continuously generating preliminary eligibility information for fulfillment .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner

Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628